ENGEL, Circuit Judge,
concurring.
I concur in Part III of Judge Merritt's opinion. I concur also in the issuance of the order as attached to the opinion.
Because I am interested in the responses which may be made by the parties to the inquiries set forth in the order, I am unable at this time to concur in that portion of the opinion that concludes that the EPA’s failure to validate CRSTER at the Eastlake and Avon Lake Plants in accordance with its own guidelines was arbitrary and capricious. I therefore prefer to reserve my own judgment on this issue until we have received responses from the parties and have had a chance to evaluate it further.